UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-2501



TAMMY M. STONE,

                                                 Plaintiff - Appellant,

          versus


DONNA KAY MURPHY,

                                                  Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CA-03-2241-2)


Submitted:   August 27, 2004                 Decided:   October 21, 2004


Before WIDENER, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tammy M. Stone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tammy     M.    Stone   appeals     the    district      court’s   order

accepting the recommendation of the magistrate judge denying her

civil   complaint.         We   have   reviewed      the   record    and   find   no

reversible error.         Accordingly, we affirm on the reasoning of the

district court.    See Stone v. Murphy, No. CA-03-2241-2 (S.D.W. Va.

Nov. 10, 2003).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                       - 2 -